OPINION — AG — ** STATUTE OF LIMITATIONS — FORFEITURE — CORPORATION ** INASMUCH AS THE STATUTE UNDER WHICH YOU CONTEMPLATE PROCEEDING WAS ENACTED IN 1947, LONG AFTER THE ENACTMENT OF THE QUOTED PROVISIONS OF 12 Ohio St. 95 [12-95], AND SINCE SAID STATUTE PROVIDES THAT ANY ACTION FILED BY YOU THEREUNDER WILL BE FILED " IN THE NAME OF THE STATE OF OKLAHOMA " THAT PENALTIES RECOVERED WILL BY " THE STATE ", AND THAT WHEN COLLECTED SAME WILL BE PAID TO THE " COMMISSIONERS OF THE LAND OFFICE " WHO SHALL CREDIT THEM TO THE PERMANENT SCHOOL FUND OF THE STATE ", AND IN VIEW OF THE DECISION OF THE SUPREME COURT IN THE ' WOOTEN CASE ', THE A.G. CONCURS IN THE CONCLUSION REACHED BY YOU AND IS OF THE OPINION, THAT YOU AS COUNTY ATTORNEY OF NOWATA COUNTY, ARE 'NOT' BARRED BY THE PROVISIONS OF 12 Ohio St. 95 [12-95] FROM FILING AN ACTION. (DISTRICT ATTORNEY, STATUTE OF LIMITATIONS, JUDGMENT AGAINST SUCH CORPORATION, NOTICE, REAL ESTATE) CITE: 18 Ohio St. 1.24 [18-1.24], 18 Ohio St. 1.25 [18-1.25] [18-1.25], 12 Ohio St. 95 [12-95] (FRED HANSEN)